                Case 2:19-cv-00474-RAJ Document 1 Filed 04/01/19 Page 1 of 6




1

2

3


4

5
                                   UNITED STATES DISTRICT COURT
6                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7    LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF                                                    NO.
8    OPERATING ENGINEERS
9
     CONSTRUCTION INDUSTRY HEALTH
     AND SECURITY FUND; LOCALS 302                                            COMPLAINT TO COMPEL AUDIT
10   AND 612 OF THE INTERNATIONAL
     UNION OF OPERATING ENGINEERS"
11   EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND;
12
     WESTERN WASHINGTON OPERATING
13
     ENGINEERS-EMPLOYERS TRAINING
     TRUST FUND,
14
                                       Plaintiffs,
f5
                           V.
16


17
     ROADWAY CONSTRUCTION, INC., a
     Washington corporation,
18
                                       Defendant.
19

20
                Plaintiffs Locals 302 and 612 of the International Union of Operating
21
     Engineers Construction Industry Health and Security Fund, Locals 302 and 612 of
22
     the International Union of Operating Engineers-Employers Construction Industry
23
     Retirement Fund, and Western Washington Operating Engineers-Employers Training
24

25
     Trust Fund and allege:

26   COMPLAINT TO COMPEL AUDIT
     Page 1 of 6                                                                        Reicl, McCarthy, Ballew & Leahy, L.L.P.
     G.m-01999\54Woadway Construction 73253-+73254 COMPEL 7.17-12.17\Comptaint doe                       ATTORNEYS AT LAW
                                                                                         100 WHST HARKISON STHRF.T • NORTH TOWER, SUITE 300
                                                                                                      SEATTLE, WASHiNGTON OKI iy
                                                                                              T?;LF;PHONE: (Z06) 285-04M * FAX: (206)285-8925
                Case 2:19-cv-00474-RAJ Document 1 Filed 04/01/19 Page 2 of 6




2
                They are unincorporated associations operating as trust funds pursuant to
3
     Section 302 of the Labor Management Relations Act of 1947, as amended, to
4
     provide medical, retirement, and training benefits for eligible participants. Plaintiffs'
5

     offices are located in King County, Washington.
6


 7                                                                            II.

8               The Court has jurisdiction over the subject matter of this action under Section

9
     502 (e)(1) and (f) of the Employee Retirement Income Security Act of 1974
10
     ("ER1SA"), 29 U.S.C. §1132 (e)(1) and (f) and under Section 301 (a) of the Taft-
11
     Hartley Act, 29 U.S.C. §185 (a).
12

                                                                             III.
13


14              Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.

15   §1132 (e)(2), because plaintiff Trusts are administered in this district.

16                                                                           IV.

17
                Defendant is a Washington corporation.
18
                                                                             V.
19
                Defendant is bound to a collective bargaining agreement with Local 612 of the
20
     Internationa! Union of Operating Engineers (hereinafter "Local"), under which
21


22   Defendant is required to promptly and fully report for and pay monthly contributions to

23   the Plaintiff Trusts at varying, specified rates for each hour of compensation

24   Defendant pays to its employees who are members of the bargaining unit
25

26   COMPLAINT TO COMPEL AUDIT
     Page 2 of 6                                                                        Reid, McCarthy, Ballew & Lcahy, L.L.R
     GA01.01999\54l\Roadway Construction 73253-+73254 COMPEL 7,17-l2.]7\Complaint.doc                   ATTORNEYS AT LAW
                                                                                        100 WEST 1 IARR1SON STREET • NORTE 1 TOWER, SUITE 300
                                                                                                     SEATTLF;, WASHtNOTON 9»119
                                                                                             TELEPHONE: (206) 285-0464 • FAX: (206)285-8925 '
                                                                                                              ®^T^S^R
                Case 2:19-cv-00474-RAJ Document 1 Filed 04/01/19 Page 3 of 6




     represented by the Local (such bargaining unit members are any of Defendant's part
1

2    time or full time employees who perform any work task covered by the Defendant's

3    labor contract with the Local, whether or not those employees actually Join the Local).

4                                                                           VI.

5
                Defendant accepted the Plaintiffs' respective Trust Agreements and thereby
6
     agreed to audits by the Plaintiff Trusts of its records as follows, in part:
7
                The Board may require the Employers, any Signatory Association, any
8
                Individual Employer, the Union, any Employee or other beneficiary to promptly
9               furnish to the Trustees, on demand, such payroll records, information, data,
                reports, or documents reasonably required for the purposes of administration
10              of the Fund. The parties agree that they will use their best efforts to secure
                compliance with any reasonable request of the Board for any such information,
II              data, reports or documents. The Trustees, or their authorized representatives,
                may examine the pertinent payroll records of each individual Employer with
12
                respect to the Employees benefiting from this Agreement whenever the
13              Trustees in connection with the proper administration of the Fund deem such
                examination necessary or advisable.
14
                In the event that any such audit shall determine that the Individual Employer is
15              delinquent in the payment of contributions due the Fund, the Individual
                Employer shall be obligated for the cost of such audit; provided, however, that
16
                the Board of Trustees may waive the imposition of such costs upon good
17              cause shown.

18                                                                          VII.

19
                The Trustees of Plaintiff Trusts deem it both necessary and advisable to the
20
     proper administration of the Trusts that their authorized representatives examine the
21
     Defendant's books and records for the inclusive period of July 1, 2017 through
22
     December 31, 2017 to determine if the Defendant previously reported for and paid to
23

     the Trusts alt of the amounts due them for the inclusive employment of members of
24

25   the bargaining unit represented by the Local for said period.

26   COMPLAINT TO COMPEL AUDIT
     Page 3 of 6                                                                        Reid, McCarthy, Ballew & Leahy, L.L.P.
     GA01-01999\541\Roadway Construction 73253-+73254 COMPEL 7.17-1? 17\Complaini.doc                   ATTORNEYS AT LAW
                                                                                        100 WEST HARRiSON STREET • NORTH TOW£R, SLJiTC 300
                                                                                                    SKATTLE, WASHINGTON 98119
                                                                                             TELEPHONE: (206) 285-0464 * FAX: (206)285-8925
                                                                                                             ®l^^p66
                Case 2:19-cv-00474-RAJ Document 1 Filed 04/01/19 Page 4 of 6




                                                                             VIII.
t

z
                 On September 14, 2018, the auditors initially called Defendant (Chris Schober,
3
     owner) and left a voicemail requesting a return call. Two further attempts to contact
4
     the Defendant were made on September 17, 2018 and on October 29, 2018. On
5

6    November 30, 2018, Defendant, agreed to send records electronically and provided

7    the auditors with his email address. The auditors sent Defendant emails on

8    November 30, 2018 and on December 17, 2018. No response was received. On

9
     December 21, 2018, the auditors called Defendant and left another voicemail. On
10
     December 28, 2018, the auditors called and spoke with Defendant. At that time
11
     Defendant confirmed that he had received their email and assured the auditors that
12

     he would send the requested records the following Monday. No records were
13


14   received. The auditors left Defendant a voicemai! on January 7, 2019 and sent an

15   emaii on January 21, 2019. They made a final request on February 8, 2019 to

16
     respond to them by February 15, 2019. No response was received. To date
17
     Defendant has failed to make all of the requested records available for the thorough
f8
     examination the Trustees deem necessary and advisable to the proper administration
19
     of the Trusts.
20

21
                 WHEREFORE, Plaintiffs pray the court as follows:

22               1. That the Court enter an Order Compelling Audit under which the

23   Defendant shall be directed by the Court, within a specified time to make available to
24
     the authorized representatives of the Trustees of the Trusts the following documents:
25


26   COMPLAINT TO COMPEL AUDiT
     Page 4 of 6                                                                          Reid, McCarthy, Ballew & Lcahy, L.L.P.
     0:\01-01999Lci41\Roadway Construction 73253-+73254 COMPKL 7.17-12.17^Complaint.doc                   ATTORNEYS AT LAW
                                                                                          !00 WEST HARRISON STREET • NORTI [ TOWER, SUITE 300
                                                                                                      SEATTLE, WAHHiNOTON W i9
                                                                                               TELEPHONE: (206) 285-0464 * FAX: (206)285-8925
                                                                                                               ®E^^^H
                Case 2:19-cv-00474-RAJ Document 1 Filed 04/01/19 Page 5 of 6




                 a. Payroll check registers showing hours and wages for all employees;


2                b. State Unemployment Insurance Quarterly Reports (3rd Qtr 2017 & 4th
                             Qtr 2017);
3
                 c. Employee list showing names and title/occupation of everyone who
4                     appears in the above documents;

5
                 d. Job list showing the job names and locations where work was
6                      performed; and

7                e. Other craft trade remittance reports (Laborers union, etc.) if any worked
                             during the timeframe July 2017 through December 2017.
8
                 2. Afford to the authorized representatives of the Trustees of the Trusts
9

10   both ample time and opportunity to examine all such materials of Defendant at such

11   time and at such place as shall be convenient to the Trustees" authorized

12
     representatives.
13
                 3. For Judgment against the Defendant for:
14
                             A. All of the Plaintiffs' attorney's fees incurred in gaining auditor
15
                                         access to Defendant's records;
16


17
                             B. All auditing expenses incurred by the Trusts in conducting the

18                                       audit;

19                           C. All of the Plaintiffs' costs incurred in gaining auditor access to

20
                                         defendant's records; and
21
                             D. For such other and further relief as the Court may deem just and
22
                                         equitable.
23
     //
24
     //
25
     //

26   COMPLAINT TO COMPEL AUDIT
     Page 5 of 6                                                                         Reid, McCarthy, Ballew & Leahy, L.L.P.
     GA01-01999\541\Roadway Construction 73253-+73254 COMPEL •/.17-12.17tComplaint.doc                    ATTORNEY;-; AT LAW
                                                                                         100 WEST HARRiHON STKFiF.T • NORTH TOWHR, SUIT!; 300
                                                                                                     SEATTLE, WASHINGTON 98119
                                                                                              TELEP! tONE: (206) 285-0464 • FAX: (206) 285-8925
                Case 2:19-cv-00474-RAJ Document 1 Filed 04/01/19 Page 6 of 6




                 DATED this^^ day of March, 2019.

                                                                            REID, MCCARTHY, BALLEW & LEAHY,
                                                                            LL.P.




                                                                           Russeil J. Reid, W^6A #2560
                                                                           Attorney for Plaintiffs




9

10

11

12


13

14

15


16


17

18

19

20

21


22


23


24

25


26   COMPLAINT TO COMPEL AUDIT
     Page 6 of 6                                                                          Reid, McCarthy, Ballew & Leahy, L.I..P.
     U:\01-01999V54URoadway Construction 73253-+732S4 COMPEL 7.17-12 17\Cumplaint,doc                      ATTOKNliYS AT LAW
                                                                                           100 WEST HARRISON STREET • NORTH TOWER, SUITE .300
                                                                                                      SEATTLE, WASi iINGTON 98119
                                                                                                TELRPHONn: (206) 28S-0464 • l-'AX: (206) IK^Wv
                                                                                                                ® ^S^-i"
